Title: From Thomas Jefferson to Thomas Mann Randolph, 20 July 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                     
                            Washington July 20. 07.
                        
                        Our advices from Lynhaven (where we keep a person as a Look-out to inform us daily what passes) down to the
                            16th. are that two of the vessels of war were out of the capes on a cruise, and two others (two deckers) at anchor in
                            Lynhaven bay. they had been in the habit of landing freely, and of getting water, &, as is believed, fresh provisions
                            from secret customers. some negroes had gone off to them. however a party of militia, horse & foot, had gone down to the
                            neighborhood of the Light house, and would probably oblige them to remain on board, or come out in strong parties. they
                            had ceased firing on vessels, but sent their tenders to speak them. they would certainly about that time recieve orders
                            from Admiral Berkley, the tenor of which we shall soon know by that of their conduct. I presume they will be quiet: but
                            the moment all our gun boats are ready (17. & a bomb vessel) we shall try whether they cannot render their quarters
                            uneasy to them. this day Fulton’s experiment of blowing up a vessel will be tried at New York. Genl. Dearborne will return
                            here about the 24th. and if things are as quiet as at present, I think I may leave this about the close of this or
                            beginning of next month. we have not yet decided on the day for the meeting of Congress. it will probably be between the
                            middle & latter part of October. every preparation is going on which could be were they here. the law for detaching
                            100,000. militia, & the appropriation for that, puts all military preparations in our power. war they could not declare,
                            were they here, until there has been time for an answer from England. reparation for the past, security for the future is
                            demanded; and as I hardly believe they will grant them to the extent required, the probability is for war. we shall have
                            obtained valuable time for our merchants to get in their property & our seamen. my tender love to my dear Martha
                            & the family, affectte. salutations to yourself.
                        
                            Th: Jefferson
                     
                        
                    